By the Court.

We are all of opinion that the creating a poll parish is as much within the intention of the legislature in the statute referred to, as the erecting of a parish circumscribed by one continuous line, and in which all the lands shall join and be contiguous to each other. As to the fact of this parish having used several names in its public proceedings, we know not why corporations may not be known by several names, as well as individuals. If this point had been before the jury as a question of fact, the defendants would have been held to prove the identity of the parish thus acting under different names. But in the case at bar, that identity is agreed. The defendants are then entitled to judgment.

Plaintiff nonsuit.